DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-16 is/are pending.  Claim(s) 2-3, 5-6, 9-10, and 16 is/are withdrawn.  
Election/Restrictions
Applicant’s election without traverse of Group I, Species 3, and Species of laser energy for each the first and second types of energy in the reply filed on 5/10/2021 is acknowledged.
Claims 2-3, 5-6, 9-10, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group and Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/10/2021.
Claim 5 is also withdrawn because it requires the first and second types of energy to be different.  The elected species are the same.  Therefore, claim 5 is withdrawn.  Claim 6 is withdrawn as it depends from claim 5. 

Information Disclosure Statement
The information disclosure statement filed 5/14/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because citations at #s 95, 99, 114, and 240 were not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “with optical fluid”, which should be “with the optical fluid”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “volume of matter” twice.  It is unclear if the second instance is the same or different that the first instance. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7-8, and 11-15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Esch, et al (Esch) (US 2007/0088433 A1) in view of Michelson (US 4,709,996).
Regarding Claim 1, Esch teaches an adjustable power intraocular lens (e.g. abstract), comprising: 
a container (e.g. Figure 3B) having an optical component (central components between #s 23/27) and a peripheral component extending around at least a portion of the optical component (#s 28/29/30), 
wherein the optical component has an anterior optical element (#23), a posterior optical element (#27), and a fluid chamber having a chamber volume between the anterior optical element and the posterior optical element (#s35/37); 
an optical fluid in the container (#39), and 
volume control elements in the container (#s35/37).

Esch discloses the invention substantially as claimed but fails to teach the transport substance.  
Michelson teaches a transport substance in solution with optical fluid (e.g. abstract), wherein the transport substance is configured to pass through the container (e.g. abstract, column 5, lines 17-28).
Michelson and Esch are concerned with the same field of endeavor as the claimed invention, namely IOLs having fluid chambers. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Esch such that there is a transport substance in solution with optical fluid configured to pass through the container as taught by Michelson in order to provide a means of simultaneously adjusting the lens power and providing a drug delivery means (e.g. Michelson, column 5, 9-28).  
The combination of Esch and Michelson teaches:
the volume control elements are configured to be activated by a non-invasive energy and upon activation release the transport substance into the optical fluid to decrease the chamber volume and/or absorb the transport substance from the optical fluid to increase the chamber volume (e.g. Michelson, abstract and column 5, lines 9-28).

	Regarding Claim 4, the volume control elements comprise: 
first volume control elements (e.g. Esch, #37) configured to release the transport substance into the optical fluid to decrease the chamber volume (each chamber is able to perform release and absorption as discussed supra in the combination, per Michelson); and 
second volume control elements (e.g. Esch, #35) configured to absorb the transport substance from the optical fluid to increase the chamber volume (each chamber is able to perform release and absorption as discussed supra in the combination, per Michelson).
Regarding Claim 7, the first volume control elements are activated by an energy at a first wavelength or frequency (there is inherently a first wavelength or frequency); and the second volume control elements are activated by the same type of energy at a second wavelength or frequency (there is inherently a first wavelength or frequency) different than the first wavelength or frequency (as broadly claimed, the location of the locations differ).
Regarding Claim 8, the energy is laser energy (the elements are fully capable of being treated with a laser, e.g. Esch, [0081], a laser is usable with the IOL), the first 
Regarding Claim 11, the optical fluid comprises an oil (e.g. Esch, [0051]) and the transport substance comprises water (e.g. Michelson, column 10, lines 42-47, the solution is 97% water).
Regarding Claim 12, the peripheral component comprises an outer fluid reservoir (e.g. Esch, Figure 3B, #s 34); 
the optical component comprises an accommodating optical component in fluid communication with the peripheral component (via Esch, #35), and 
the optical fluid flows between the peripheral component and the optical component in response to movement of ciliary muscles of a native eye (e.g. [0025]); 
the volume control elements comprise 
(a) first volume control elements configured to release the transport substance upon activation (discussed supra for claims 4 and 7) and 
(b) second volume control elements configured to absorb the transport substance upon activation (discussed supra for claims 4 and 7).
Regarding Clam 13, the optical fluid comprises an oil and the transport substance comprises water (discussed supra for claim 11); 
the first volume control elements are disrupted upon activation and release the transport substance into the optical fluid (discussed supra for claims 1 and 4), and 
passes out of the container thereby decreasing a volume of matter in the fluid chamber (as material leaves the chamber the volume will decrease); and 
the second volume control elements are disrupted upon activation and enlarge by absorbing the transport substance from the optical fluid (discussed supra for claims 1 and 4), and 
additional transport fluid from outside the container passes into the container thereby increasing a volume of matter in the fluid chamber (as material enters the chamber the volume will increase).
Regarding Claim 14, the volume control elements comprise: 
first volume control elements (discussed supra for claim 4) having a shell (e.g. Esch, #s 23/24/41 surrounding the fluid) and water contained within the shell (discussed supra for claim 11); and 
second volume control elements (discussed supra for claim 4) having a shell (e.g. Esch, #s 41/36 surrounding the fluid at the volume control element) and a dehydrated hydrogel within the shell (e.g. Michelson, abstract).
Regarding Claim 15, the shell comprises a wax or a liposome (e.g. Esch, [0049], [0075], the polymers are considered a wax).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        5/22/2021